Citation Nr: 0114101	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a left eye disorder.

2. Entitlement to service connection for poliomyelitis.

3. Entitlement to service connection for a disorder of the 
colon.

4. Entitlement to service connection for a heart disorder, to 
include hypertension.

5. Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to September 
1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision of January 22, 1999, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision and remanded the 
case to the Board for further proceedings.

In a statement received at the Board in March 2001, the 
veteran raised the issue of entitlement to service connection 
for progressive muscular atrophy of the left leg.  That claim 
is referred to the RO for appropriate action. 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
provides that, when, as part of assistance to a claimant, VA 
attempts to obtain records from a federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  The VCAA 
also provides for VA to arrange for a medical examination and 
opinion in certain circumstances. In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000). 

In the veteran's case, his service medical records were not 
obtained by the RO from the National Personnel Records Center 
(NPRC) or other depository.  The RO made several written 
request to the NPRC for the veteran's service medical 
records, but the NPRC did not respond to the requests.  (The 
veteran submitted copies of some service medical records, 
which, he stated, were incomplete.)  As directed by the 
Court, and as required by the VCAA, this case must be 
remanded to the RO for further efforts to obtain the 
veteran's original, complete service medical records.

With regard to the claim for service connection for a 
disorder of the colon, findings of a barium enema in December 
1958 while the veteran was on active duty were reported as 
consistent with non-specific colitis, early stages of "mucus 
colon", or ulcerative colitis.  A barium enema in August 
1959 revealed no abnormalities except for a "slightly 
spastic" ileum colon.  After the veteran's retirement from 
service, a colonoscopy in March 1995 revealed 3 colonic 
polyps, which were removed.  The veteran has asserted that he 
currently has ulcerative colitis, which, he contends, is 
related to symptoms in service.  One of his private 
physicians has reported that whether the veteran has 
ulcerative colitis at this time can only be determined by 
another colonoscopy.  The Board finds that, pursuant to the 
VCAA, the veteran should be afforded an opportunity to 
undergo an examination by a gastroenterologist, to include a 
colonoscopy, unless contraindicated, and the examiner should 
be asked to provide an opinion as the likely time of onset of 
a current disorder of the colon, if found.

With regard to the claim for service connection for a heart 
disorder, to include hypertension, in May and June 1944, the 
veteran complained of chest pain, which was attributed to 
Vincent's angina.  At an examination for retirement from 
service in August 1960, an electrocardiogram (ECG) was 
reported as borderline and "probably outside normal 
limits"; a repeat ECG several days later showed no changes 
since the first tracing.  The examiner stated that, in the 
absence of any physical findings or clinical history, the ECG 
changes might be due to "physical habitus" and the veteran 
should be cleared for processing.  The veteran claims to have 
been taking medication for hypertension since he was on 
active duty.  Records of a private hospital dated in June 
1979 noted that the veteran had been taking medication for 
hypertension for a number of years.  In March 1993, the 
veteran was hospitalized for complaints of chest pain; the 
diagnosis was coronary artery disease; and he underwent a 
coronary artery bypass graft.  The veteran contends that he 
has current heart disease, to include hypertension, and 
medical records show continued treatment for hypertension.  
The Board finds that an examination of the veteran by a 
cardiologist and an opinion as to whether any current 
cardiovascular disease is related to manifestations in 
service is necessary to decide his service connection claim, 
and such may be accomplished while this case is in remand 
status.  At a personal hearing in November 1997, the veteran 
testified that, after retirement from active service, he took 
anti-hypertensive medication after consulting with 3 private 
physicians, Drs. Cunningham, Goldberg, and Short.  The VCAA 
requires VA to attempt to obtain copies of private medical 
records identified by the claimant.

With regard to the claim for an increased rating for a left 
knee disorder, the Court has directed that the veteran be 
permitted to undergo an examination at which the examiner 
considers whether pain limits flexion or extension of the 
left knee and whether the veteran has functional loss of the 
left knee due to pain, under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the Court found that, in May 1997, the veteran 
filed a notice of disagreement with the RO's failure to 
adjudicate his claim of entitlement to service connection for 
residuals of cancer of the prostate gland.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to that issue.  38 C.F.R. 
§ 19.26.  Although the Board in the past referred such 
matters to the RO for appropriate action, the Court held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision in March 
1997 which did not grant service 
connection for residuals of prostate 
cancer.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

2. The RO should request that the NPRC 
provide the veteran's original service 
medical records, if available.  In the 
event that the veteran's service medical 
records are not obtained from the NPRC, 
the RO should comply with the provisions 
of the VCAA concerning obtaining federal 
records.

3.  The RO should request that the 
veteran identify the full names and 
addresses of Drs. Cunningham, Goldberg, 
and Short, whom he identified at the 
hearing in November 1997 as physicians he 
had seen for hypertension.  The RO should 
also request that the veteran identify 
each physician and medical facility, VA 
or non-VA, which have treated him since 
March 1993 for cardiovascular complaints 
and since March 1995 for gastrointestinal 
complaints.  After securing any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.  In the event that any 
records identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

4. The RO should then arrange for the 
veteran to be examined by specialists in 
cardiology and gastroenterology.  It is 
imperative that the examiners review the 
veteran's medical records in the claims 
file and a copy of this remand.  The 
gastroenterological examination should 
include a colonoscopy, unless 
contraindicated, and any other diagnostic 
studies deemed necessary by the examiner.  
The gastroenterologist should determine 
the appropriate diagnoses of any 
disorders of the gastrointestinal system 
which are found.  The gastrointestinal 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current disorder of 
the colon, if found, had its onset while 
the veteran was on active duty from May 
1940 to September 1960.
The cardiological examiner should report 
diagnoses of all cardiological diseases 
found, to include hypertension, and offer 
an opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that a 
current heart disorder and/or 
hypertension, if found, had onset while 
the veteran was on active duty from May 
1940 to September 1960, or during the 
one-year period after the veteran's 
retirement in September 1960.

5.  The RO should also arrange for the 
veteran to undergo an orthopedic 
examination of his left knee.  It is 
imperative that the orthopedic examiner 
review the pertinent medical records in 
the claims file.  The orthopedic examiner 
should determine the current nature and 
severity of the veteran's left knee 
disorder. All indicated diagnostic 
studies should be performed. In 
accordance with 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995), the orthopedic examination report 
should cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  In particular, the 
examiner should report whether pain 
limits flexion or extension of the left 
knee.  If the veteran describes flare-ups 
of pain, the orthopedic examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during the flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.  The examiner should 
report whether the veteran has loss of 
function of the left knee due to pain.

6. Upon receipt of the reports of the 
gastrointestinal, cardiological, and 
orthopedic examinations, the RO should 
review them for completeness.  If the 
questions posed above to any of the 
examiners were not answered in full, the 
examination report should be returned to 
the examiner for completion.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran, to obtain clarifying 
medical information, to comply with the Court's Order, and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet.App. 238 (1999).  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




